DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of the parent applications should be updated (including application number, filing date, patent number (if any) or abandoned (if appropriate)).  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MANUFACTURING RECYCLED POLYMER.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 13, line 1, the units of intrinsic viscosity are - - dL/g - - . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al (U.S. Patent 6,784,214 B1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1).
             Regarding claim 1, Bacher et al (see the entire document, in particular, col. 1, lines 6-7; col. 2, lines 58-61; col. 3, line 67 to col. 4, line 9; col. 4, lines 18-21 and 26-31; Figure 2) teaches a process of making recycled polymer (see col. 1, lines 6-7 (process for recycling PET material) of Bacher et al), including the steps of (a) reducing a pressure within an interior of a chamber to below about 5 millibars (see Fig 1 and col. 4, lines 1-5 (pressure is adjusted (or regulated) to less than 10 mbar) of Bacher et al); (b) melting a plurality of polymer flakes to create a polymer melt (see col. 2, lines 58-61 (PET to be recycled is comminuted (i.e., formed into flakes)); Figure 1 and col. 3, line 67 to col. 4, line 1 (within extruder 8, PET is plasticized or molten; the extruder of Bacher et al does not have a specified number of screws, but does not appear to be limited to a single-screw or plural screws) of Bacher et al); (e’) exposing the polymer melt to a pressure below about 5 millibars (see Fig 1 and col. 4, lines 1-5 (pressure is adjusted (or regulated) to less than 10 mbar) of Bacher et al); and (g) forming a polymer stream into recycled polymer (see Figure 1 and col. 4, lines 26-28 (the melt passes to a device 12 for granulation) of Bacher et al). Bacher et al does not teach (c) separating the polymer melt into a plurality of different streams, including at least four streams, (d) transferring the at least four streams to the interior of a chamber, (e’’) exposing the at least four streams in the chamber and (f) recombining the at least four streams into a single polymer stream. Gneuss et al (see the entire document, in particular, paragraphs [0001], [0003], [0018] and [0019]; Figure 1) teaches a process of making polymer melts (see paragraph [0001] (producing melts from granulated plastics) of Gneuss et al), including separating the polymer melt into a plurality of different streams, including at least four streams (see Figure 1 and paragraph [0018] (barrel 2 makes a stepped transition into the casing 5 of the multi-screw extruder section 6, several (e.g., ten) screw shafts 7, melt is separated into ten different streams, vacuum channel 12 is connected to a vacuum pump) of Gneuss et al), transferring the at least four streams to the interior of a chamber (see Figure 1 and paragraph [0018] (multi-screw extruder section 6, several (e.g., ten screw shafts 7, melt is separated into ten different streams, vacuum channel 12 is connected to a vacuum pump) of Gneuss et al), exposing the at least four streams in the chamber (see Figure 1 and paragraph [0018] (multi-screw extruder section 6, several (e.g., ten screw shafts 7, melt is separated into ten different streams, vacuum channel 12 is connected to a vacuum pump) of Gneuss et al) and recombining the at least four streams into a single polymer stream (see Figure 1 and paragraph [0019] (casing 5 includes a terminal section 13 through which the extruder screw 4 passes (i.e., recombining the streams)) of Gneuss et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the polymer melt into a plurality of different streams, including at least four streams, transfer the at least four streams to the interior of a chamber, expose the at least four streams in the chamber and recombine the at least four streams into a single polymer stream in the process of Bacher et al in view of Gneuss et al in order to expose a large contact surface of a melt to vacuum to allow degassing to a desired extent (see paragraph [0003] of Gneuss et al).
             Regarding claim 2, see Figure 1 and col. 4, lines 26-28 (the melt passes from extruder 8 to filtration device 11 to device for granulation) of Bacher et al.
             Regarding claim 5, see Figure 1 and col. 4, lines 1-5 (pressure is adjusted (or regulated) to less than 10 mbar) of Bacher et al.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al (U.S. Patent 6,784,214 B1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 1, 2 and 5 above, and further in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1).
             Regarding claim 3, Bacher et al (in combination with Gneuss et al) does not teach the step of (1) mixing recycled polymer with virgin polymer. Booth et al (see the entire document, in particular, paragraphs [0003], [0005], [0010], [0072], [0084], [0104] and [0106]) teaches a process of making recycled polymer (see paragraph [0005] (process of making polymer compositions and fibers from recycled PET) of Booth et al), including the step of mixing recycled polymer with virgin polymer (see paragraph [0010] (BCF is extruded from a composition including 25-100% by weight post-consumer PET and the balance is virgin PET) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix recycled polymer with virgin polymer in the process of Bacher et al (in combination with Gneuss et al) in view of Booth et al in order to provide PET material which is satisfactory for extrusion into fibers (see paragraph [0003] of Booth et al).
             Regarding claim 4, see paragraph [0084] (bulked continuous carpet filaments) of Booth et al.
Claim(s) 6-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al (U.S. Patent 6,784,214 B1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1).
              Regarding claim 6, Bacher et al (see the entire document, in particular, col. 1, lines 6-7; col. 2, lines 58-61; col. 3, line 67 to col. 4, line 9; col. 4, lines 18-21 and 26-31; Figure 2) teaches a process of making recycled polymer (see col. 1, lines 6-7 (process for recycling PET material) of Bacher et al), including the steps of (a’) exposing a polymer melt in a chamber to a pressure of less than 5 millibars and (c) forming polymer into recycled polymer. Bacher et al does not teach (a’’) separating a polymer melt into at least eight streams and (b) recombining the at least eight polymer streams into a single stream. Gneuss et al (see the entire document, in particular, paragraphs [0001], [0003], [0018] and [0019]; Figure 1) teaches a process of making polymer melts (see paragraph [0001] (producing melts from granulated plastics) of Gneuss et al), including separating the polymer melt into at least eight streams (see Figure 1 and paragraph [0018] (barrel 2 makes a stepped transition into the casing 5 of the multi-screw extruder section 6, several (e.g., ten screw shafts 7, melt is separated into ten different streams, vacuum channel 12 is connected to a vacuum pump) of Gneuss et al)and recombining the at least eight streams into a single stream (see Figure 1 and paragraph [0019] (casing 5 includes a terminal section 13 through which the extruder screw 4 passes (i.e., recombining the streams)) of Gneuss et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate a polymer melt into at least eight streams and recombine the at least eight streams into a single stream in the process of Bacher et al in view of Gneuss et al in order to expose a large contact surface of a melt to vacuum to allow degassing to a desired extent (see paragraph [0003] of Gneuss et al).
             Regarding claims 7 and 8, see col. 1, lines 4-5 (pressure is adjusted (or regulated) to less than 10 mbar) of Bacher et al.
             Regarding claim 9, see col. 2, lines 58-61 (PET to be recycled is comminuted (i.e., formed into flakes)); Figure 1 and col. 3, line 67 to col. 4, line 1 (within extruder 8, PET is plasticized or molten) of Bacher et al).
            Regarding claim 14, see Figure 1 and col. 4, lines 26-28 (the melt passes from extruder 8 to filtration device 11 to device for granulation) of Bacher et al.
Claim(s) 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al (U.S. Patent 6,784,214 B1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 6-9 and 14 above, and further in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1).
             Regarding claim 10, Bacher et al (in combination with Gneuss et al) does not teach the steps of (1) placing flakes of recycled PET into a pre-conditioner configured to blow surface water off of the flakes of recycled PET, and (2) melting the flakes of recycled PET into a polymer melt. Booth et al (see the entire document, in particular, paragraphs [0003], [0005], [0010], [0072], [0084], [0104] and [0106]) teaches a process of making recycled polymer (see paragraph [0005] (process of making polymer compositions and fibers from recycled PET) of Booth et al), including the steps of placing flakes of recycled PET into a pre-conditioner configured to blow surface water off of the flakes of recycled PET (see paragraphs [0072] (post-consumer PET is present in flaked form) and [0104] (PET flakes enter drying means 8 for moisture removal) of Booth et al) and melting the flakes of recycled PET into a polymer melt (see paragraph [0106] (post-consumer PET is melted into a liquid) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place flakes of recycled PET into a pre-conditioner configured to blow surface water off of the flakes of recycled PET and melt the flakes of recycled PET into a polymer melt in the process of Bacher et al (in combination with Gneuss et al) in view of Booth et al in order to provide PET material which is satisfactory for extrusion into fibers (see paragraph [0003] of Booth et al).
             Regarding claim 15, see paragraph [0010] (BCF is extruded from a composition including 25-100% by weight post-consumer PET and the balance is virgin PET) of Booth et al.
             Regarding claim 16, see paragraph [0084] (bulked continuous carpet filaments) of Booth et al.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al (U.S. Patent 6,784,214 B1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claim6-9 and 14 above, and further in view of Suzuki et al (U.S. Patent 5,339,255 A).
             Regarding claim 11, Bacher et al (in combination with Gneuss et al) teaches the step of determining the intrinsic viscosity associated with a single polymer stream (see Figure 1 and col. 4, lines 28-31 (a device 13 for measuring the viscosity of the melt) of Bacher et al), but does not teach the step of (1) substantially automatically adjusting the chamber pressure in response to determining the intrinsic viscosity associated with the single polymer stream. Suzuki et al (see the entire document, in particular, col. 1, lines 6-16; col. 4, line 66 to col. 5, line 5; Figure 1) teaches a process of making polyethylene terephthalate (see col. 1, lines 6-7 of Suzuki et al), including the step of substantially automatically adjusting the chamber pressure in response to determining the intrinsic viscosity associated with the single polymer stream (see Figure 1 and col. 4, line 66 to col. 5, line 5 (a viscosity measuring device 9 measures a viscosity of a polymerized resin, which is then transferred to a die-head 10; the measured viscosity value is fed to a vacuum pressure controller 11’, which controls valve 8’ connected to vacuum pump 7, to control (or adjust) the pressure in reactor PC-2) of Suzuki et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substantially automatically adjust the chamber pressure in response to determining the intrinsic viscosity associated with the single polymer stream in the process of Bacher et al (in combination with Gneuss et al) in view of Suzuki et al in order to control a process for producing a polymer having desired properties (see col. 1, lines 6-16 of Suzuki et al).
             Regarding claim 12, see Figure 1 and col. 4, line 66 to col. 5, line 5 (a viscosity measuring device 9 measures a viscosity of a polymerized resin, which is then transferred to a die-head 10; the measured viscosity value is fed to a vacuum pressure controller 11’, which controls valve 8’ connected to vacuum pump 7, to control (or adjust; increase or decrease) the pressure in reactor PC-2) of Suzuki et al.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al (U.S. Patent 6,784,214 B1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) and Suzuki et al (U.S. Patent 5,339,255 A) as applied to claims 6-12 and 14-16 above, and further in view of Miki (U.S. Patent 6,361,734 B1).
             Regarding claim 13, Bacher et al (in combination with Gneuss et al and Suzuki et al) does not teach (1) a polyester having an intrinsic viscosity of about 0.8 dL/g. Miki (see the entire document, in particular, col. 2, lines 14-19 and col. 13, lines 50-51) teaches a process of making a polyester product from reclaimed or recovered polyester (see col. 2, lines 14-19 of Miki), wherein a polyester has an intrinsic viscosity of about 0.649 dL/g (see col. 13, lines 50-51 of Miki) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a polyester having an intrinsic viscosity of about 0.8 dL/g in the process of Bacher et al (in combination with Gneuss et al and Suzuki et al) in view of Miki in order to control the molecular weight of the polyester for extrusion.
Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al (U.S. Patent 6,784,214 B1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1).
             Regarding claim 17, Bacher et al (see the entire document, in particular, col. 1, lines 6-7; col. 2, lines 58-61; col. 3, line 67 to col. 4, line 9; col. 4, lines 18-21 and 26-31; Figure 2) teaches a process of purifying a plurality of recycled polymer flakes (see col. 1, lines 6-7 (process for recycling PET material) of Bacher et al), including the steps of (a) providing a pressure regulation system (see Fig 1 and col. 4, lines 1-5 (pressure is adjusted (or regulated) to less than 10 mbar) of Bacher et al); (b) using the pressure regulation system to reduce a chamber pressure to below about 5 millibars (see Fig 1 and col. 4, lines 1-5 (pressure is adjusted (or regulated) to less than 10 mbar) of Bacher et al); (c) melting a plurality of recycled polymer flakes to create a polymer melt (see Figure 1 and col. 3, line 67 to col. 4, line 1 (within extruder 8, PET is plasticized or molten) of Bacher et al); (d) providing the polymer melt to the chamber (see Figure 1 and col. 3, line 67 to col. 4, line 1 (within extruder 8, PET is plasticized or molten) of Bacher et al); and (f’) exposing the polymer melt to a pressure below about 5 millibars (see Fig 1 and col. 4, lines 1-5 (pressure is adjusted (or regulated) to less than 10 mbar) of Bacher et al). Bacher et al does not teach the steps of (e) increasing a surface area of the polymer melt utilizing at least four different streams of the polymer melt, and (g) recombining the at least four polymer streams into a single polymer stream. Gneuss et al (see the entire document, in particular, paragraphs [0001], [0003], [0018] and [0019]; Figure 1) teaches a process of making polymer melts (see paragraph [0001] (producing melts from granulated plastics) of Gneuss et al), including the steps of increasing a surface area of the polymer melt utilizing at least four different streams of the polymer melt (see Figure 1 and paragraph [0018] (multi-screw extruder section 6, several (e.g., ten) screw shafts 7, melt is separated into ten different streams, vacuum channel 12 is connected to a vacuum pump) of Gneuss et al) and recombining the at least four streams into a single polymer stream (see Figure 1 and paragraph [0019] (casing 5 includes a terminal section 13 through which the extruder screw 4 passes (i.e., recombining the streams)) of Gneuss et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase a surface area of the polymer melt utilizing at least four different streams of the polymer melt and recombine the at least four polymer streams into a single polymer stream in the process of Bacher et al in view of Gneuss et al in order to expose a large contact surface of a melt to vacuum to allow degassing to a desired extent (see paragraph [0003] of Gneuss et al).
             Regarding claims 19 and 20, see col. 4, lines 5-9 (vacuum provides for separation of humidity and/or other separation products) of Bacher et al.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al (U.S. Patent 6,784,214 B1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 17, 19 and 20 above, and further in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1).
             Regarding claim 18, Bacher et al (in combination with Gneuss et al) does not teach the step of (1) using the purified recycled polymer in the production of a product. Booth et al (see the entire document, in particular, paragraphs [0003], [0005], [0010], [0072], [0084], [0104] and [0106]) teaches a process of making recycled polymer (see paragraph [0005] (process of making polymer compositions and fibers from recycled PET) of Booth et al), including the step of using the purified recycled polymer in the production of a product (see paragraph [0084] (bulked continuous carpet filament) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a purified recycled polymer in the production of a product in the process of Bacher et al (in combination with Gneuss et al) in view of Booth et al in order to make a desired product (see paragraph [0084] (bulked continuous carpet fiber) of Booth et al). 
Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosior (WO 01/21373 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1).
             Regarding claim 1, Kosior (see the entire document, in particular, page 1, lines 5-6; page 6, lines 1-10 and 16-18; page 7, line 28 to page 8, line 6; page 8, lines 18-20) teaches a process of making recycled polymer (see page 1, lines 5-6 (methods for preparing PET resin from plastic waste that includes PET containers) of Kosior), including the steps of (a) reducing a pressure within an interior of a chamber to below about 5 millibars (see page 7, line 28 to page 8, line 6 (decontaminated PET flakes are fed to a screw extruder (e.g., twin-screw extruder, multi-screw extruder) equipped with vacuum venting (at preferably 1 millibar or less)) of Kosior); (b) melting a plurality of polymer flakes to create a polymer melt (see page 7, line 28 to page 8, line 6 (decontaminated PET flakes are fed to a screw extruder (e.g., twin-screw extruder, multi-screw extruder) equipped with vacuum venting (at preferably 1 millibar or less); melt the PET (melt temperature of 265 - 300°C)) of Kosior); (e) exposing the polymer melt to a pressure of below about 5 millibars (see page 7, line 28 to page 8, line 6 (vacuum venting (at preferably 1 millibar or less)); and (g) forming a single polymer stream into recycled polymer (see page 8, lines 18-20 (extruded melt is converted to pellets) of Kosior). Kosior does not teach the steps of (c) separating the polymer melt into a plurality of different streams, the plurality of different streams including at least four streams of the polymer melt, (d) transferring the at least four streams of the polymer melt to the interior of the chamber, and (f) recombining the at least four streams into a single polymer stream after exposing the at least four streams of the polymer melt to a pressure of below about 5 millibars. Gneuss et al (see the entire document, in particular, paragraphs [0001], [0003], [0018] and [0019]; Figure 1) teaches a process of making polymer melts (see paragraph [0001] (producing melts from granulated plastics using a multi-screw extruder) of Gneuss et al), including the steps of separating the polymer melt into a plurality of different streams, the plurality of different streams including at least four streams of the polymer melt (see Figure 1 and paragraph [0018] (barrel 2 makes a stepped transition into the casing 5 of the multi-screw extruder section 6, several (e.g., ten) screw shafts 7, melt is separated into ten different streams, vacuum channel 12 is connected to a vacuum pump) of Gneuss et al), transferring the at least four streams to the interior of a chamber (see Figure 1 and paragraph [0018] (multi-screw extruder section 6, several (e.g., ten screw shafts 7, melt is separated into ten different streams, vacuum channel 12 is connected to a vacuum pump) of Gneuss et al), and recombining the at least four streams into a single polymer stream (see Figure 1 and paragraph [0019] (casing 5 includes a terminal section 13 through which the extruder screw 4 passes (i.e., recombining the streams)) of Gneuss et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the polymer melt into a plurality of different streams, the plurality of different streams including at least four streams of the polymer melt, transfer the at least four streams of the polymer melt to the interior of the chamber, and recombine the at least four streams into a single polymer stream after exposing the at least four streams of the polymer melt to a pressure of below about 5 millibars in the process of Kosior in view of Gneuss et al in order to expose a large contact surface of a melt to vacuum to allow degassing to a desired extent (see paragraph [0003] of Gneuss et al).
             Regarding claim 2, see page 8, lines 18-20 (the extruded melt may be converted to pellets by using an underwater die face cutter) of Kosior.
             Regarding claim 5, (see page 7, line 28 to page 8, line 6 (vacuum venting (at preferably 1 millibar or less)) of Kosior.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosior (WO 01/21373 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 1, 2 and 5 above, and further in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1).
             Regarding claim 3, Kosior (in combination with Gneuss et al) does not teach the step of (1) mixing recycled polymer with virgin polymer. Booth et al (see the entire document, in particular, paragraphs [0003], [0005], [0010], [0072], [0084], [0104] and [0106]) teaches a process of making recycled polymer (see paragraph [0005] (process of making polymer compositions and fibers from recycled PET) of Booth et al), including the step of mixing recycled polymer with virgin polymer (see paragraph [0010] (BCF is extruded from a composition including 25-100% by weight post-consumer PET and the balance is virgin PET) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix recycled polymer with virgin polymer in the process of Kosior (in combination with Gneuss et al) in view of Booth et al in order to provide PET material which is satisfactory for extrusion into fibers (see paragraph [0003] of Booth et al).
             Regarding claim 4, see paragraph [0084] (bulked continuous carpet filaments) of Booth et al.
Claim(s) 6-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosior (WO 01/21373 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1).
             Regarding claim 6, Kosior (see the entire document, in particular, page 1, lines 5-6; page 6, lines 1-10 and 16-18; page 7, line 28 to page 8, line 6; page 8, lines 18-20) teaches a process of making recycled polymer (see page 1, lines 5-6 (methods for preparing PET resin from plastic waste that includes PET containers) of Kosior), including the steps of (a’) exposing a polymer melt in a chamber to a pressure of less than about 5 millibars (see page 7, line 28 to page 8, line 6 (decontaminated PET flakes are fed to a screw extruder (e.g., twin-screw extruder, multi-screw extruder) equipped with vacuum venting (at preferably 1 millibar or less)) of Kosior); and (c) forming a single polymer stream into recycled polymer (see page 8, lines 18-20 (extruded melt is converted to pellets) of Kosior). Kosior does not teach the steps of (a’’) separating a polymer stream into at least eight streams, and (b) recombining the at least eight streams into a single polymer stream. Gneuss et al (see the entire document, in particular, paragraphs [0001], [0003], [0018] and [0019]; Figure 1) teaches a process of making polymer melts (see paragraph [0001] (producing melts from granulated plastics using a multi-screw extruder) of Gneuss et al), including the steps of separating a polymer stream into at least eight streams (see Figure 1 and paragraph [0018] (barrel 2 makes a stepped transition into the casing 5 of the multi-screw extruder section 6, several (e.g., ten) screw shafts 7, melt is separated into ten different streams, vacuum channel 12 is connected to a vacuum pump) of Gneuss et al), and recombining the at least eight streams into a single polymer stream (see Figure 1 and paragraph [0019] (casing 5 includes a terminal section 13 through which the extruder screw 4 passes (i.e., recombining the streams)) of Gneuss et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate a polymer stream into at least eight streams and recombine the at least eight streams into a single stream in the process of Kosior in view of Gneuss et al in order to expose a large contact surface of a melt to vacuum to allow degassing to a desired extent (see paragraph [0003] of Gneuss et al).
             Regarding claims 7 and 8, (see page 7, line 28 to page 8, line 6 (vacuum venting (at preferably 1 millibar or less)) of Kosior.
             Regarding claim 9, see page 1, lines 5-6 (methods for preparing PET resin from plastic waste that includes PET containers); page 6, lines 1-10 and 16-18 (PET flakes are washed and rinsed (i.e., purified)) of Kosior).
             Regarding claim 14, see page 8, lines 18-20 (the extruded melt may be converted to pellets by using an underwater die face cutter) of Kosior.
Claim(s) 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosior (WO 01/21373 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 6-9 and 14 above, and further in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1).
             Regarding claim 10, Kosior (in combination with Gneuss et al) does not teach the steps of (1) placing flakes of recycled PET into a pre-conditioner configured to blow surface water off of the flakes of recycled PET, and (2) melting the flakes of recycled PET into a polymer melt. Booth et al (see the entire document, in particular, paragraphs [0003], [0005], [0010], [0072], [0084], [0104] and [0106]) teaches a process of making recycled polymer (see paragraph [0005] (process of making polymer compositions and fibers from recycled PET) of Booth et al), including the steps of placing flakes of recycled PET into a pre-conditioner configured to blow surface water off of the flakes of recycled PET (see paragraphs [0072] (post-consumer PET is present in flaked form) and [0104] (PET flakes enter drying means 8 for moisture removal) of Booth et al) and melting the flakes of recycled PET into a polymer melt (see paragraph [0106] (post-consumer PET is melted into a liquid) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place flakes of recycled PET into a pre-conditioner configured to blow surface water off of the flakes of recycled PET and melt the flakes of recycled PET into a polymer melt in the process of Kosior (in combination with Gneuss et al) in view of Booth et al in order to provide PET material which is satisfactory for extrusion into fibers (see paragraph [0003] of Booth et al).
             Regarding claim 15, see paragraph [0010] (BCF is extruded from a composition including 25-100% by weight post-consumer PET and the balance is virgin PET) of Booth et al.
             Regarding claim 16, see paragraph [0084] (bulked continuous carpet filaments) of Booth et al.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosior (WO 01/21373 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 6-9 and 14 above, and further in view of Suzuki et al (U.S. Patent 5,339,255 A).
             Regarding claim 11, Kosior (in combination with Gneuss et al) does not teach the steps of (1) determining an intrinsic viscosity associated with a single polymer stream and (2) substantially automatically adjusting the chamber pressure in response to determining the intrinsic viscosity associated with the single polymer stream. Suzuki et al (see the entire document, in particular, col. 1, lines 6-16; col. 4, line 66 to col. 5, line 5; Figure 1) teaches a process of making polyethylene terephthalate (see col. 1, lines 6-7 of Suzuki et al), including the steps of determining an intrinsic viscosity associated with a single polymer stream (see Figure 1 and col. 4, line 66 to col. 5, line 5 (a viscosity measuring device 9 measures a viscosity of a polymerized resin) of Suzuki et al) and substantially automatically adjusting the chamber pressure in response to determining the intrinsic viscosity associated with the single polymer stream (see Figure 1 and col. 4, line 66 to col. 5, line 5 (a viscosity measuring device 9 measures a viscosity of a polymerized resin, which is then transferred to a die-head 10; the measured viscosity value is fed to a vacuum pressure controller 11’, which controls valve 8’ connected to vacuum pump 7, to control (or adjust) the pressure in reactor PC-2) of Suzuki et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an intrinsic viscosity associated with a single polymer stream and substantially automatically adjust the chamber pressure in response to determining the intrinsic viscosity associated with the single polymer stream in the process of Kosior (in combination with Gneuss et al) in view of Suzuki et al in order to control a process for producing a polymer having desired properties (see col. 1, lines 6-16 of Suzuki et al).
             Regarding claim 12, see Figure 1 and col. 4, line 66 to col. 5, line 5 (a viscosity measuring device 9 measures a viscosity of a polymerized resin, which is then transferred to a die-head 10; the measured viscosity value is fed to a vacuum pressure controller 11’, which controls valve 8’ connected to vacuum pump 7, to control (or adjust; increase or decrease) the pressure in reactor PC-2) of Suzuki et al.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosior (WO 01/21373 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) and Suzuki et al (U.S. Patent 5,339,255 A) as applied to claims 6-12 and 14-16 above, and further in view of Miki (U.S. Patent 5,459,168 A).
             Regarding claim 13, Kosior (in combination with Gneuss et al and Suzuki et al) does not teach (1) a polyester having an intrinsic viscosity of about 0.8 dL/g. Miki (see the entire document, in particular, col. 2, lines 14-19 and col. 13, lines 50-51) teaches a process of making a polyester product from reclaimed or recovered polyester (see col. 2, lines 14-19 of Miki), wherein a polyester has an intrinsic viscosity of about 0.649 dL/g (see col. 13, lines 50-51 of Miki) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a polyester having an intrinsic viscosity of about 0.8 dL/g in the process of Kosior (in combination with Gneuss et al and Suzuki et al) in view of Miki in order to control the molecular weight of the polyester for extrusion.
Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosior (WO 01/21373 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1).
             Regarding claim 17, Kosior (see the entire document, in particular, page 1, lines 5-6; page 6, lines 1-10 and 16-18; page 7, line 28 to page 8, line 6; page 8, lines 18-20) teaches a process of purifying a plurality of recycled polymer flakes (see page 1, lines 5-6 (methods for preparing PET resin from plastic waste that includes PET containers); page 6, lines 1-10 and 16-18 (PET flakes are washed and rinsed (i.e., purified)) of Kosior), including the steps of (a) providing a pressure regulation system (see page 7, line 28 to page 8, line 6 (decontaminated PET flakes are fed to a screw extruder (e.g., twin-screw extruder, multi-screw extruder) equipped with vacuum venting (at preferably 1 millibar or less)) of Kosior); (b) using the pressure regulation system to reduce a chamber pressure to below about 5 millibars (see page 7, line 28 to page 8, line 6 (decontaminated PET flakes are fed to a screw extruder (e.g., twin-screw extruder, multi-screw extruder) equipped with vacuum venting (at preferably 1 millibar or less)) of Kosior); (c) melting the plurality of recycled polymer flakes to create a polymer melt (see page 7, line 28 to page 8, line 6 (decontaminated PET flakes are fed to a screw extruder (e.g., twin-screw extruder, multi-screw extruder) equipped with vacuum venting (at preferably 1 millibar or less); melt the PET (melt temperature of 265 - 300°C)) of Kosior); (d) providing the polymer melt to the chamber (see page 7, line 28 to page 8, line 6 (decontaminated PET flakes are fed to a screw extruder (e.g., twin-screw extruder, multi-screw extruder) equipped with vacuum venting (at preferably 1 millibar or less); melt the PET (melt temperature of 265 - 300°C)) of Kosior); and (f’) exposing the polymer melt to a pressure below about 5 millibars (see page 7, line 28 to page 8, line 6 (vacuum venting (at preferably 1 millibar or less)) of Kosior). Kosior does not teach the steps of (e) increasing a surface area of the polymer melt utilizing at least four different streams of the polymer melt, and (g) recombining the at least four polymer streams into a single polymer stream. Gneuss et al (see the entire document, in particular, paragraphs [0001], [0003], [0018] and [0019]; Figure 1) teaches a process of making polymer melts (see paragraph [0001] (producing melts from granulated plastics) of Gneuss et al), including the steps of increasing a surface area of the polymer melt utilizing at least four different streams of the polymer melt (see Figure 1 and paragraph [0018] (multi-screw extruder section 6, several (e.g., ten) screw shafts 7, melt is separated into ten different streams, vacuum channel 12 is connected to a vacuum pump) of Gneuss et al) and recombining the at least four streams into a single polymer stream (see Figure 1 and paragraph [0019] (casing 5 includes a terminal section 13 through which the extruder screw 4 passes (i.e., recombining the streams)) of Gneuss et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase a surface area of the polymer melt utilizing at least four different streams of the polymer melt and recombine the at least four polymer streams into a single polymer stream in the process of Bacher et al in view of Gneuss et al in order to expose a large contact surface of a melt to vacuum to allow degassing to a desired extent (see paragraph [0003] of Gneuss et al).
             Regarding claims 19 and 20, see page 7, line 28 to page 8, line 6 (vacuum venting (at preferably 1 millibar or less) allows removal of volatile fluids) of Kosior.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosior (WO 01/21373 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 17, 19 and 20 above, and further in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1).
             Regarding claim 18, Kosior (in combination with Gneuss et al) does not teach the step of (1) using the purified recycled polymer in the production of a product. Booth et al (see the entire document, in particular, paragraphs [0003], [0005], [0010], [0072], [0084], [0104] and [0106]) teaches a process of making recycled polymer (see paragraph [0005] (process of making polymer compositions and fibers from recycled PET) of Booth et al), including the step of using the purified recycled polymer in the production of a product (see paragraph [0084] (bulked continuous carpet filament) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a purified recycled polymer in the production of a product in the process of Kosior (in combination with Gneuss et al) in view of Booth et al in order to make a desired product (see paragraph [0084] (bulked continuous carpet fiber) of Booth et al). 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 and 23-27 of U.S. Patent No. 11,045,979 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of forming BCF in claim 1 of the ‘979 B2 patent) is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,532,495 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of forming BCF in claims 1 and 9 of the ‘495 B2 patent) is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,532,496 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of forming BCF in claims 1, 9 and 21 of the ‘496 B2 patent) is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,538,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of forming BCF in claims 1 and 15 of the ‘016 B2 patent) is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,953 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of forming BCF in claims 1, 9 and 18 of the ‘953 B2 patent) is obvious if the function of the element is not desired (see MPEP 2144.04(II)(A)).
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 10,744,681 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of forming BCF in claims 1, 6 and 15 of the ‘681 B2 patent) is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armstrong et al (U.S. Patent Application Publication 2007/0054106 A1) teaches a process of recycling waste PET material (see the abstract), including a vacuum of at least 1 mbar (see paragraph [0066]).      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742